Citation Nr: 1759591	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-24 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide agent exposure.

3.  Entitlement to service connection for hypertension, to include as secondary to herbicide agent exposure and/or ischemic heart disease.


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to September 1968, during the Vietnam Era.  For his service, he received the National Defense Service Medal, Navy Unit Commendation Ribbon, Vietnam Service Medal, and Vietnam Campaign Medal with device. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In April 2014, the Board remanded this matter for further development.

The issues of entitlement to service connection for diabetes mellitus, to include as secondary to herbicide agent exposure, and entitlement to service connection for hypertension, to include as secondary to herbicide agent exposure and/or ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus first manifested 37 years post-separation, following 32 years of occupational hazardous noise exposure and a history of chronic otitis media unrelated to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C. 
§§ 1110, 1111, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307(a)(3), 3.309(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his tinnitus stems from his hazardous noise exposure in service.  See November 2010 Veteran's Application for Compensation and/or Pension.

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  In that regard, service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) a current disability; (2) an in service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be granted on a presumptive basis for certain chronic diseases, such as tinnitus, which has been recognized as an organic disease of the nervous system for VA compensation purposes.  38 U.S.C. § 1110, 1111, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  A chronic disease may be presumptively service connected if it is shown as such in service or within the one year presumptive period under 38 C.F.R. § 3.307(a)(3) and it manifested again thereafter; if it is shown to have manifested to a compensable degree within one year of separation from service; or, if the evidence establishes chronicity and continuity of symptomatology post-service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In furtherance of this claim, the Veteran was first afforded a VA examination in June 2011.  See June 2011 Audio VA Examination Report.  At that time, he reported the onset of his hearing difficulties around 1998 and the onset of tinnitus around 2005.  In terms of in service noise exposure, he relayed that he was exposed to noises from machinery given his military occupational specialty as a machine repairman.  Id.; DD Form 214 (noted the Veteran's military occupational specialty was a machinist).  Additionally, he was exposed to shell explosions.  June 2011 Audio VA Examination Report.  

Following separation from service, the Veteran worked for General Motors from 1969 to 2001 as an assembly line worker.  In that capacity, he participated in the Occupational Safety and Health Administration's (OSHA's) hearing conservation programs from the mid-1970s through 2001.  Recreationally, he shot shotguns between two and six times per year.  Aside from noise exposure, he admitted having a history of middle ear issues over the past four to five years, which has required bilateral pressure equalization tubes on two separate occasions.  Additionally, he has experienced recurrent drainage from his left ear.

Upon examination, the VA examiner confirmed the Veteran had bilateral hearing loss and complained of recurrent tinnitus.  The VA examiner opined that it was at least as likely as not his tinnitus was a symptom associated with his hearing loss.  However, the VA examiner proceeded to render a negative nexus opinion regarding his bilateral hearing loss.  

In April 2014, the Board concluded the June 2011 Audio VA Examination Report was inadequate to adjudicate the issue of delayed onset tinnitus.  See April 2014 Board Decision.  As such, the Board remanded the matter for an addendum VA medical opinion.

Pursuant to the Board's remand directives, an addendum VA medical opinion was obtained in July 2014.  July 2014 VA Medical Opinion.  Following a review of the claims file, the July 2014 VA examiner opined that the Veteran's tinnitus was less likely than not caused by or otherwise related to his service.  

Preliminarily, the VA examiner noted the Veteran's service treatment records (STRs) were negative for complaints, treatments, or diagnosis of hearing loss, tinnitus, or any other ear problems in service.  Further, his STRs were silent as to any medical conditions with a known association with tinnitus; such as middle ear disease, neurological disease, autoimmune disorder, medications, etc.  Moreover, his separation examination revealed no hearing impairment.  

The VA examiner gave due consideration to the Veteran's lay statements.  Citing his statements during the June 2011 VA examination that his hearing problems first manifested around 1998, 31 years post-separation; and that his tinnitus first manifested around 2005, 38 years post-separation, the VA examiner concluded there was no evidence of onset in service or of chronicity or continuity shortly thereafter.  

Rather, the VA examiner observed the Veteran's statement regarding the onset of tinnitus in 2005 is consistent with his report of middle ear issues.  During the June 2011 VA examination, he relayed that between 2006 and 2007, he experienced recurrent drainage from his left ear and had to have bilateral pressure equalization tubes put in his ears.  The VA examiner explained that tinnitus is a symptom commonly associated with middle ear pathology.

The Veteran's report of chronic middle ear problems, is also confirmed by the December 2012 T.I.F.M. Office Visit Note, which diagnosed him with chronic otitis media.  Of note, he has not averred that his chronic otitis media was caused by or otherwise related to his service.

Noting that hearing loss is the most common cause of tinnitus, the VA examiner went on to address the possibility of delayed onset tinnitus due to in service noise exposure.  July 2014 VA Medical Opinion.  In doing so, the VA examiner referenced a 2005 Institute of Medicine (now the Health and Medicine Division of The National Academies of Sciences) study on military noise exposure, which found there was insufficient evidence from longitudinal studies (a research design that involves repeated observation of the same variables over an extended period of time) of laboratory animals and humans to determine whether permanent noise-induced hearing loss could develop well after the cessation of the noise exposure.  Even though the VA examiner acknowledged that a definitive study has not been conducted, based on the anatomical and physiological data available on the recovery process following noise exposure, it was unlikely there are such delayed effects.  

The VA examiner also noted that a published Noise Manual and OSHA regulations recognized a correlation between noise-induced hearing loss and the intensity and the duration of exposure.  In view of the fact the Veteran served just over four years in service, but worked nearly eight times longer (32 years) post-separation in a position that exposed him to hazardous noises, the VA examiner found it was less likely than not his hearing loss disability stemmed from his in service noise exposure. 

Therefore, if, as the June 2011 VA examiner opined, the Veteran's tinnitus is a symptom of his bilateral hearing loss, the materials cited by the July 2014 VA examiner show there is no nexus between his tinnitus and his noise exposure in service because there is no nexus between the underlying bilateral hearing loss and the noise exposure in service.  See April 2014 Board Decision (denying the Veteran's service connection claim for bilateral hearing loss because the nexus element could not be satisfied).

In assessing the evidence above, the Board acknowledges that tinnitus is a condition capable of lay observation and diagnosis.  Thus, the Veteran's lay statements are competent in these respects.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); see also YT v Brown, 9 Vet. App. 195, 196 (1996) (describing tinnitus as noise in the ears, such as ringing, buzzing, roaring, or clicking).  On that account, the elements of a current disability and in service incurrence have been met.  See, Shedden, supra.  

Therefore, the crux of this claim is whether there is a nexus between the Veteran's tinnitus and in service noise exposure.  In this respect, since his lay statements do not establish the onset of tinnitus in service or within the one year presumptive period, he is not competent to suggest an etiological link between his tinnitus and in service noise exposure.  Cf. Charles, supra (holding the appellant's lay statements regarding the onset of tinnitus in service and recurrent tinnitus since that time was sufficient to indicate his tinnitus may be associated with his service); see also Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013), (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  As such, the Board relies on the medical evidence of record.  

Here, the only medical evidence of record bearing on a nexus between the Veteran's tinnitus and in service noise exposure are the June 2011 Audio VA Examination Report and July 2014 VA Medical Opinion.  As noted above, the Board previously found the June 2011 Audio VA Examination Report insufficient for adjudication purposes because it did not address the possibility of delayed onset tinnitus.  Necessarily, the July 2014 VA Medical Opinion is the most probative evidence of record. 

For this reason, the Board finds the preponderance of the evidence does not support service connection for tinnitus on a presumptive basis as a chronic disease or direct basis.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(3), 3.309(a) (2017); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).


ORDER

Service connection for tinnitus is denied.


REMAND

The Veteran contends that his diabetes mellitus and hypertension stem from his exposure to herbicide agents in service.  See November 2010 Veteran's Application for Compensation and/or Pension.

In April 2014, the Board remanded this matter, in part, to verify the Veteran's  exposure to herbicide agents in service.  See April 2014 Board Decision.  In accordance with the remand directives, the RO submitted an e-mail to the National Archives and Records Administration (NARA) in March 2016 requesting verification of his service in the inland waters of Vietnam while serving aboard the USS Dixie, USS Stoddard, and/or USS Vance.  Within the month, the RO received an e-mail response from the NARA.  See March 2016 e-mail from NARA.  According to the response, a search produced 370 pages of deck logs altogether for the three ships identified.  A "brief review" of the 370 pages yielded no information regarding inland operations conducted by either of the ships.  The NARA e-mail suggested additional information may be available in the Annual Command Histories and recommended the RO contact the Naval History and Heritage Command.

Instead of contacting the Naval History and Heritage Command, the RO rendered a May 2016 Memorandum making a formal finding regarding the inability to verify the Veteran's claimed herbicide exposure in service.  

In view of the fact the March 2016 e-mail from NARA provides another avenue for verifying the Veteran's exposure to herbicide agents in service, the Board finds a remand is necessary for another attempt to verify the same.  

Additionally, with respect to these claims, the Veteran underwent VA examinations in June 2011.  See June 2011 Genitourinary VA Examination Report; June 2011 VA Examination Report. 

Upon examination, the VA examiner confirmed the Veteran's diagnosis of diabetes mellitus and opined that it was at least as likely as not caused by or otherwise related to his service because he "served in Vietnam."  See June 2011 Genitourinary VA Examination Report.  In proffering this opinion the VA examiner relied on an inaccurate factual premise since there was and still remains no evidence of record verifying that he served on land in the Republic of Vietnam, in its inland waters, or that his service on the waters offshore included duty or visitation on land.  
38 C.F.R. § 3.307(a)(6)(iii); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

Furthermore, given the positive nexus opinion for presumptive service connection, the VA examiner did not render a nexus opinion bearing on direct service connection.  Thus, a remand is necessary to obtain an addendum VA medical opinion addressing direct service connection.  See Combee v. Brown, 34 F.3d 1039, 1942 (Fed. Cir. 1994) (holding that although service connection on a presumptive basis may not be warranted, it does not preclude service connection on a direct basis).

Similarly, the VA examiner confirmed the Veteran's diagnosis of hypertension and opined that it was less likely than not caused or aggravated by his ischemic heart disease.  See June 2011 VA Examination Report; see also November 2010 Veteran's Application for Compensation and/or Pension (the Veteran also claimed his hypertension was secondary to his ischemic heart disease, due to herbicide agent exposure); November 2011 Rating Decision (denied the Veteran's service connection claim for ischemic heart disease).  Again, the VA examiner did not explore service connection on a direct basis.  As such, a remand is necessary to obtain an addendum VA medical opinion addressing direct service connection.

Accordingly, the case is REMANDED for the following action:

1. Pursuant to the recommendation in the March 2016 e-mail from NARA, please contact Naval History and Heritage Command for review of Annual Command Histories to verify the Veteran's alleged service in the inland waterways of the Republic of Vietnam or that his service on the waters offshore aboard the USS Dixie (from October 1964 to September 1966), USS Stoddard (September 1966 to December 1967), and/or USS Vance (January 1968 and September 1968) involved duty or visitation in Vietnam.

The search should include further information regarding the commendation the USS Stoddard received for meritorious service from January 18, 1967 to February 5, 1967, and from March 8, 1967 to March 29, 1967, while participating in combat operations in the hostile waters off the coast of North Vietnam; and his claim that he was aboard a Patrol Craft Fast in 1968 while stationed aboard the USS Vance, which went into a Vietnamese harbor.

2. Once the first request has been completed, to the extent possible, and if the Veteran's herbicide agent exposure in service cannot be verified, obtain an addendum VA medical opinion from an appropriate medical professional to determine the nature and etiology of his diabetes mellitus.

After reviewing the complete record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service and explain why.

3. Once the first request has been completed, to the extent possible, regardless of whether the Veteran's herbicide agent exposure in service has been verified, obtain an addendum VA medical opinion from an appropriate medical professional to determine the nature and etiology of his hypertension.

After reviewing the complete record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service and explain why.

If his herbicide agent exposure in service has been verified, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his herbicide agent exposure in service and explain why.  (The question here is in light of the 2006 Update, NAS elevation of hypertension to the "Limited or Suggestive Evidence" category, what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, absence of other risk factors, etc.)

4. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


